United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60825
                          Summary Calendar


AFEES OLAJUWON,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S.
ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A74-203-064
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Afees Olajuwon, a native and citizen of Nigeria, appeals an

order issued by the Board of Immigration Appeals (“BIA”) that

summarily affirmed the decision of the Immigration Judge (“IJ”)

denying Olajuwon’s application for voluntary departure.        Olajuwon

argues that his due process rights were violated at various

stages of his removal proceedings because he was denied the

opportunity to argue his eligibility for voluntary departure, was

not informed of the grounds of his denial by the IJ, and because

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60825
                                 -2-

the BIA summarily affirmed the decision.      The record reflects

that Olajuwon never objected that he was denied the opportunity

to argue statutory eligibility.    In any event, the record

demonstrates that the IJ informed Olajuwon that the basis for the

decision was Olajuwon’s statutory ineligiblity due to his status

as an arriving alien.    In addition, this court has held that the

summary affirmance procedure utilized by the BIA does not

constitute a due process violation.     See Soadjede v. Ashcroft,

324 F.3d 830, 832-33 (5th Cir. 2003).      Olajuwon’s due process

challenge is without merit.

     Olajuwon also argues that the IJ erred in denying his

application for voluntary departure.    At his removal hearing,

Olajuwon confirmed that he was applying for a voluntary departure

prior to the commencement of removal proceedings under 8 U.S.C

§ 1229c(a)(1).    At the hearing and later in his reply brief,

Olajuwon conceded his status as an “arriving alien.”      Under these

circumstances, Olajuwon is ineligible for voluntary departure.

8 U.S.C. § 1229c(a)(4); In re Arguelles-Campos, 22 I & N Dec. 811

n.2 (BIA 1999).    For the first time in his reply brief, Olajuwon

alternatively argues that he is applying for voluntary departure

as an “applicant for admission.”    This court will not review this

argument raised for the first time in his reply brief.      See Unida

v. Levi Strauss Co., 986 F.2d 970, 976 n.4 (5th Cir. 1993).

Olajuwon’s petition for review is DENIED.